226 S.W.3d 494 (2006)
TRICON TOOL & SUPPLY, INC., Appellant,
v.
Bruce E. THUMANN, Appellee.
Bruce E. Thumann, Appellant,
v.
Tricon Tool & Supply, Inc., Appellee.
No. 01-04-01061-CV.
Court of Appeals of Texas, Houston (1st Dist.).
November 16, 2006.
Rehearing Overruled December 18, 2006.
*497 James E. Boyd, Houston, for Appellant.
Joyce A. Keating, Attorney At Law, Houston, for Appellee.
Panel consists of Justices TAFT, KEYES, and HANKS.

OPINION
TIM TAFT, Justice.
Appellant and "cross-appellee," Tricon Tool & Supply, Inc. ("Tricon"), appeals the trial court's judgment rendered on a jury verdict for quantum meruit in favor of appellee and "cross-appellant," Bruce E. Thumann ("Thumann"). Thumann appeals the trial court's granting of summary judgment *498 on part of his quantum meruit cause of action, in which he sought unpaid commissions for products shipped prior to the Texas Workforce Commission's ("TWC") "Wage Claim Date."[1] We determine (1) whether the evidence was legally and factually sufficient to support the jury's quantum meruit verdict, (2) whether the trial court improperly admitted testimony regarding appellate attorney's fees, (3) whether the trial court erred by denying Tricon's summary-judgment and post-judgment motions on Thumann's quantum meruit cause of action because collateral estoppel barred that claim, and (4) whether the trial court erred by granting summary judgment on Thumann's quantum meruit cause of action against Tricon for commissions on products shipped prior to the TWC's Wage Claim Date. We affirm the judgment of the trial court.

Facts
Thumann was hired by Tricon in December of 1987 to operate a new division that specialized in selling products to apartment building contractors. His responsibilities included performing "takeoffs"[2] from architectural plans, providing product lists of items needed to complete a job, negotiating sales contracts for Tricon, submitting bid proposals, ordering products, and scheduling shipments ("shipping tickets"). He did not handle the actual shipment of products to construction sites. Thumann was the only salesperson in the division. His compensation included a salary of $110,000 per year, as well as a commission on product sales, which was paid on the tenth day of the month following a product's shipment. The commission structure agreement between Thumann and Tricon paid Thumann a commission rate of three and three quarters percent on monthly sales up to $125,000, four percent on any amount over $125,000 in monthly sales, and six percent on all wood ship sales. Tricon contended that it had an unwritten policy that no commissions were paid to employees on products shipped after the employee had been terminated.
Tricon terminated Thumann on August 16, 2001. Tricon paid Thumann his commissions on products that had shipped through August 16, 2001, but did not pay Thumann for any sales commissions on pending shipments for which he had completed takeoffs and purchase orders. Thumann filed an administrative claim with the TWC on November 26, 2001 ("TWC claim"). See TEX. LAB.CODE ANN. § 61.051 (Vernon 2006). Thumann asserted in his TWC claim that Tricon had allegedly terminated him because he "contemplated going into business for himself." He sought the amount of $27,613.85 for unpaid wages in the form of commissions, which he alleged were due from August 16, 2001 through "the first quarter of 2002." The TWC issued a "Preliminary Wage Determination Order" on April 24, 2002, dismissing Thumann's TWC claim. See id. at § 61.052 (Vernon 2006). Thumann filed a request for a hearing to contest the preliminary wage determination order. See id. § 61.054 (Vernon 2006). Hearings *499 were conducted on Thumann's TWC claim on July 1, 2002.
The TWC issued its "Payday Law Decision" on July 3, 2002, dismissing Thumann's TWC claim and making findings of fact and conclusions of law. The TWC in effect split Thumann's TWC claim for unpaid wages into two categoriesone for those commissions on products shipped prior to the TWC Wage Claim Date and another for those commissions on products shipped after the TWC Wage Claim Date.[3] Regarding Thumann's claim for commissions shipped after the TWC Wage Claim Date ("commissions for post-December 10 shipments"), the TWC determined that Thumann's TWC claim was "not timely filed" (rather, was not yet ripe) because payment was not yet due at the time that his TWC claim was filed, and the TWC dismissed that portion of Thumann's TWC claim for want of jurisdiction. Regarding Thumann's claim for commissions shipped prior to the TWC Wage Claim Date ("commissions on pre-December 10 shipments"), the TWC determined that that portion of Thumann's claim was "timely" (i.e., was ripe), but that he had not earned and thus was not due commissions for sales shipped after his termination. On July 26, 2002, Thumann sent a letter to the TWC, attempting to withdraw his TWC claim.
On August 1, 2002, Thumann sued Tricon in district court for unpaid wages in the amount of $27,613.85 based on the common-law theories of breach of contract and quantum meruit. Thumann concedes that this was not a suit for judicial review of the TWC Payday Law Decision.[4] Tricon moved for summary judgment on three grounds. First, Tricon asserted that Thumann's claims for breach of contract and quantum meruit for the recovery of commissions on pre-December 10 shipments was barred by res judicata because of the TWC's prior, final decision concerning those commissions. See Holmans v. Transource Polymers, Inc., 914 S.W.2d 189, 194 (Tex.App.-Fort Worth 1995, writ den'd). Next, Tricon argued that Thumann's claims for breach of contract and quantum meruit for the recovery of commissions on post-December 10 shipments was barred by the TWC's prior decision because of collateral estoppel. Lastly, Tricon asserted that Thumann was not entitled to recover under quantum meruit for commissions on either pre- or post-December 10 shipments because the record contained an express contract governing those commissions.
The trial court granted Tricon's motion for summary judgment on the portion of *500 Thumann's suit that the TWC had already considered, i.e., commissions on pre-December 10 shipmentsin effect splitting Thumann's causes of action into commissions on pre- and post-December 10 shipments. The remaining portion of Thumann's claim, for commissions on post-December 10 shipments, went to trial on June 1, 2004. At trial, the evidence showed that Thumann and Tricon did not have a written employment contract. Tricon contended that the parties had a verbal employment contract that included (1) a description of Thumann's duties, (2) Thumann's salary and benefits compensations, and (3) Thumann's commission agreement that entitled him to commission on products after they were shipped to a construction project. Thumann contended that neither the verbal employment contract nor the commission agreement referenced how commissions for those sales generated during Thumann's employment, but shipped after he left the company, would be paid. Tricon introduced evidence that the company had a policy of not paying salespersons commissions for sales generated during employment, but shipped after their termination. Thumann introduced evidence that there was no written company policy regarding the payment of commissions after termination and that he had been assured by one of the co-owners of Tricon that he would be paid for those sales commissions on products that shipped after his termination.
The jury found that Thumann was entitled to judgment based on quantum meruit, but not breach of contract, and awarded him $5,876.60. Specifically, the jury answered "No" to question number one of the jury charge, which asked, "Did [Thumann] and Tricon agree that Tricon would pay Thumann commission for sales generated during his employment whether or not Thumann was still employed by Tricon when the products shipped?" The jury answered "Yes" to question number four of the jury charge, which asked, "Did [Thumann] perform compensable work for Tricon for which he was not paid?" The trial court entered a final judgment on July 12, 2002.
Tricon filed a motion notwithstanding the verdict, a motion for new trial, and a motion to modify the judgment. Thumann filed a "Motion For New Trial/Rehearing On The Partial Granting Of [Tricon's] Motion For Summary Judgment." The trial court denied both Thumann's and Tricon's post-judgment motions.

Unchallenged Ruling
Thumann does not challenge the trial court's granting of summary judgment or entry of judgment on his breach-of-contract claim. Therefore, we affirm that portion of the final judgment disposing of Thumann's claim against Tricon for breach of contract. See Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex.1993); Garcia v. Nat'l Eligibility Express, Inc., 4 S.W.3d 887, 889 (Tex.App.-Houston [1st Dist.] 1999, no pet.)

Sufficiency of the Evidence
In points of error one and two, Tricon argues that the trial court erred because the evidence was legally and factually insufficient to support the jury's verdict on quantum meruit.
A. Standard of Review and the Law
In a legal-sufficiency review, "we must view the evidence in a light that tends to support the finding of disputed fact and disregard all evidence and inferences to the contrary." Wal-Mart Stores, Inc. v. Miller, 102 S.W.3d 706, 709 (Tex.2003). However, "[t]he final test for legal sufficiency must always be whether the evidence at trial would enable reasonable and *501 fair-minded people to reach the verdict under review. . . . [L]egal-sufficiency review in the proper light must credit favorable evidence if reasonable jurors could, and disregard contrary evidence unless reasonable jurors could not." City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).
The jury is the sole judge of witnesses' credibility, and it may choose to believe one witness over another; a reviewing court may not impose its own opinion to the contrary. Id. at 819. Because it is the jury's province to resolve conflicting evidence, we must assume that jurors resolved all conflicts in accordance with their verdict if reasonable human beings could do so. Id.
When, as here, an appellant attacks the legal sufficiency of an adverse finding on an issue for which it did not have the burden of proofhere, quantum meruitthe appellant must demonstrate that there is no evidence to support the adverse finding. Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex.1983). Such a no-evidence challenge will be sustained when "`(a) there is a complete absence of evidence of a vital fact, (b) the court is barred by rules of law or of evidence from giving weight to the only evidence offered to prove a vital fact, (c) the evidence offered to prove a vital fact is no more than a mere scintilla, or (d) the evidence conclusively establishes the opposite of the vital fact.'" King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex.2003) (quoting Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). Evidence does not exceed a scintilla if it is so weak as to do no more than to create a mere surmise or suspicion that the fact exists. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex.2004).
If an appellant is attacking the legal sufficiency of an adverse finding to an issue on which it has the burden of proofhere, the affirmative defense of express contractit must demonstrate on appeal that the evidence conclusively established all vital facts in support of the issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex.2001); accord Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 340 (Tex.1998); Victoria Bank & Trust Co. v. Brady, 811 S.W.2d 931, 940 (Tex.1991). In reviewing such a matter-of-law challenge, the reviewing court employs a two-part test. Pac. Employers Ins. Co. v. Dayton, 958 S.W.2d 452, 455 (Tex.App.-Fort Worth 1997, pet. denied) (citing Brady, 811 S.W.2d at 940). The court first examines the record for evidence that supports the finding, while ignoring all evidence to the contrary. Dow Chem. Co., 46 S.W.3d at 241. If there is no evidence to support the finding, the reviewing court examines the entire record to determine if the contrary proposition is established as a matter of law. Id. If the contrary proposition is established conclusively, the issue is sustained. Id.
In reviewing a factual-sufficiency challenge to a jury finding on an issue on which the appellant did not have the burden of proof, we consider and weigh all of the evidence and set aside the verdict only if the evidence that supports the jury finding is so weak as to make the verdict clearly wrong and manifestly unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex.1986); Bay, Inc. v. Ramos, 139 S.W.3d 322, 329 (Tex.App.-San Antonio 2004, pet. denied). In reviewing a factual-sufficiency challenge to a jury finding on an issue on which the appellant had the burden of proof, the appellant must show that "the adverse finding is against the great weight and preponderance of the evidence." Dow Chem. Co., 46 S.W.3d at 242. In either type of factual-sufficiency challenge, we must examine both the evidence supporting and that contrary to the judgment. *502 See id.; Plas-Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex.1989). Additionally, the jury is the sole judge of witnesses' credibility, and it may choose to believe one witness over another; a reviewing court may not impose its own opinion to the contrary. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).
Quantum meruit is an equitable remedy based on the promise implied by law to pay for beneficial services rendered and knowingly accepted. Vortt Exploration Co., Inc. v. Chevron U.S.A., Inc., 787 S.W.2d 942, 944 (Tex.1990). Quantum meruit serves as recovery when there is no express contract covering the services furnished. Id. To recover on a claim of quantum meruit, a claimant must prove that "(1) valuable services were rendered or materials furnished; (2) for the person sought to be charged; (3) which services and materials were accepted by the person sought to be charged used and enjoyed by him; (4) under such circumstances as reasonably notified the person sought to be charged that the plaintiff in performing such services was expecting to be paid by the person sought to be charged." Id.
In contending that recovery under quantum meruit is precluded, the defendant can assert the affirmative defense that there was a valid, express contract with the defendant covering the supplied services. Id.; Truly v. Austin, 744 S.W.2d 934, 936 (Tex.1988). The defendant must plead and prove the affirmative defense of an express contract or the defendant waives it. Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 685 (Tex.2000); Freeman v. Carroll, 499 S.W.2d 668, 670 (Tex. Civ.App.-Tyler 1973, writ ref'd n.r.e.). The defendant is not entitled to a jury issue on its affirmative defense unless it pleads and proves it. Freeman, 499 S.W.2d at 670.
B. Analysis
In point of error one, Tricon argues that the evidence supporting the jury's quantum meruit verdict for commissions on post-December 10 shipments is legally insufficient because there is no evidence to support quantum meruit. To the extent that Tricon's legal-sufficiency challenge is based on the jury's implicit rejection of its express-contract affirmative defense, we construe Tricon's point of error one as also arguing that Tricon proved its affirmative defense as a matter of law. In point of error two, Tricon argues that the trial court erred by denying Tricon's motion for new trial because the evidence supporting the jury's quantum meruit verdict is factually insufficient.
1. Thumann Rendered Valuable Services To Tricon
In addressing the first two elements of quantum meruit, Tricon contends that Thumann failed to present a scintilla of evidence showing that he rendered valuable services to Tricon. Thumann had to prove that the services that he performed were provided for the direct benefit of Tricon. See Truly, 744 S.W.2d at 937. In order to receive a purchase order, Thumann had to fulfill certain duties, including performing takeoffs from architectural plans, providing product lists of items needed to complete a job, pricing the items needed, and submitting bid proposals. Most of Thumann's time went into preparing takeoffs, each of which typically took six to eight hours to complete. After receiving a purchase order, Thumann's duties included writing up a shipment ticket to pass on to the shipping department for the products to ship or calling the factory to have products directly shipped to the customers.
*503 The record reflects that Thumann performed nearly all of the required duties necessary to generate sales worth $128,310 that shipped after his termination. The only duty that Thumann did not complete related to those sales was writing a shipment ticket or calling the factory to have the product shipped to the customer. Thumann's near completion of these jobs and negotiation of these sales were valuable services rendered to Tricon and directly benefited Tricon by generating income for it. See Truly, 744 S.W.2d at 937; Bashara v. Baptist Mem'l Hosp. Sys., 685 S.W.2d 307, 310 (Tex.1985) (stating that lawyer's efforts benefited client because lawyer brought about settlement). Tricon recognized the value of these services by paying Thumann a salary and commissions up until the time that he was terminated. Viewing the evidence in the light most favorable to the judgment, we hold that the evidence was legally sufficient to support the jury's implicit finding that Thumann rendered valuable services to Tricon.
In support of its factual-sufficiency challenge, Tricon notes that Thumann earned a commission only when the product shipped and that the post-December 10 shipments necessarily had not occurred prior to Thumann's termination on August 16, 2001. The evidence that Tricon contends undermines the jury's finding that valuable services were furnished to Tricon is that Thumann was responsible for scheduling the shipments to the construction sites, which he failed to do because he was terminated. After Thumann was terminated, other employees of Tricon performed the additional work to ship the products to the construction sites, and Tricon incurred additional expense to have the products shipped to the contractors. Tricon contends that the manufacturer of a product could be called five to nine times over the shipping of the product.
Tricon also argues that commissions were not the agreed-upon compensation for the pre-shipment work that Thumann had completed before he was fired. That is, Tricon asserts that Thumann's salary was intended to compensate him for contacting customers, completing takeoffs, and working on quotations (i.e., for all pre-shipment work) and that the post-shipment commissions were intended to compensate Thumann for scheduling the shipments. Tricon thus contends that Thumann was compensated by his salary for his work on the sale of products shipped after December 10, so that he was not entitled to a commission on these shipments, too.
There is no written agreement, but only the testimony of a verbal employment agreement and commission structure agreement. Although both parties presented evidence supporting their positions, the jury was entitled to give weight to the evidence presented and to form its own opinion. See Cain, 709 S.W.2d at 176. We cannot say that the jury's implicit finding that Thumann provided Tricon with valuable services relating to products shipped after December 10 is against the great weight and preponderance of the evidence. See id. We cannot substitute our opinion for that of the trier of fact. See Hollander v. Capon, 853 S.W.2d 723, 726 (Tex.App.-Houston [1st Dist.] 1993). We hold that jury's implicit finding that Thumann provided Tricon with valuable services is not against the great weight and preponderance of the evidence and that the evidence is factually sufficient to support this implicit finding.
2. Tricon's Acceptance of Services and Reasonable Notification of Thumann's Expectation of Payment
In challenging the last two elements of quantum meruit, Tricon contends that Thumann failed to present a scintilla *504 of evidence showing that it had accepted Thumann's services and that Tricon had been reasonably notified that Thumann, in performing such services, was expecting to be paid. The record reflects the following evidence of acceptance: (1) a Tricon representative confirmed that Tricon had accepted the benefit of Thumann's services; (2) Tricon benefited financially from Thumann's sales by billing its customers for Thumann's sales and accepting payment for his sales; and (3) Thumann generated more than $120,000 worth of sales from products shipped for the period following December 10, 2001. We hold that this is legally-sufficient evidence of Tricon's acceptance of Thumann's services.
The notice element focuses on what Tricon, not Thumann, knew or should have known at the time that Tricon accepted the services. See Heldenfels Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex.1992); Vortt Exploration Co., Inc., 787 S.W.2d at 945; Myrex Indus., Inc. v. Ortolon, 126 S.W.3d 548, 551 (Tex.App.-Houston [14th Dist.] 2003, pet. denied). The record shows that Thumann was assured by Elgin Rannefeld, who was part-owner of Tricon, that Thumann would be paid the commissions for sales that Thumann generated even if the products were shipped after Thumann's termination. Rannefeld conceded at trial that he had never told Thumann that he would not be paid for sales generated prior to Thumann's termination, but for which product was not shipped until after his termination. Rannefeld had also discussed with Thumann a similar situation with Rannefeld's prior employer, in which Rannefeld had demanded payment of commissions for sales generated prior to his termination, but for which the product was shipped after he had left the company. Additionally, Tricon's comptroller testified that he was not shocked or surprised that Thumann was expecting commissions to be paid on products that had shipped after his termination.
The record also reflects that Tricon had no documented policy that a commission would not be paid on products shipped after an employee's termination. Even though there was a verbal commission agreement between Tricon and Thumann, there was evidence that they did not have an agreement, written or verbal, addressing the payment of post-termination commissions in the event that Thumann was terminated. The commission structure agreement made no reference to whether or not commissions for products sold, but not shipped, before termination would be paid. Thumann testified that he never would have worked for Tricon had he known of its unannounced policy not to pay him for sales that he generated during employment that shipped after his departure. See Vortt Exploration Co., Inc., 787 S.W.2d at 945 (stating that plaintiff's testimony that he would not have furnished defendant with information if he had believed that joint operating agreement would not have been reached was evidence of defendant's being reasonably notified that plaintiff expected to be paid for the services and assistance that were rendered).
Tricon relies heavily on General Homes, Inc. v. Denison, 625 S.W.2d 794 (Tex.App.-Houston [14th Dist.] 1981, no writ). In Denison, an employee sought recovery for commissions on the sale of 22 residences that he had initiated during his employment, but that closed after he was terminated. Id. at 795. In Denison, there was a written contract that the employee would receive a straight salary during his training period, with a provision that any sales made during such training period, regardless of when they were closed, would be divided pro rata with the other salespeople on the project. Id. The issue was whether *505 this provision expressly covered the employee's sales that closed after the employee's termination. Id. The employee argued that the written contract did not expressly state that he would not be paid commissions on sales closed after his termination. Id. at 796. The court in Denison held there was no evidence that the services rendered were voluntarily accepted by the employer with a reasonable expectation of its being charged for those services because the employee had actual knowledge and understanding, on the basis of the contract and the testimony, that no commissions would be paid on sales closing after termination. Id. The Denison case is distinguishable from this case because, here, there was evidence that Tricon had no agreement, written or verbal, pertaining to commissions for sales that shipped after an employee's termination and there was evidence that Thumann had a reasonable expectation that those commissions would be paid.
From the evidence, the jury rationally could have concluded that Thumann rendered valuable services to Tricon and that Tricon accepted those services and was reasonably notified that Thumann expected to be paid for them. Viewing the evidence in the light most favorable to the verdict, we hold that the evidence was legally sufficient to support the jury's implicit findings that Thumann's services were accepted by Tricon under such circumstances as would reasonably notify Tricon that Thumann was expecting to be paid regarding post-December 10 shipments.
In its factual-sufficiency challenge, Tricon contends that the following evidence is contrary to the finding that Thumann's services were accepted by Tricon under such circumstances as would reasonably notify Tricon that Thumann was expecting to be paid. Purchase orders, on which Thumann based his claim for recovery of commissions, were not a final sale: a contractor could cancel all or part of the products on a purchase order. Tricon contends that Thumann was responsible for pulling product from inventory or ordering the product from manufacturers and scheduling shipments. Therefore, Tricon argues that, after Thumann's termination, other employees performed the additional work to ship the products, and Tricon incurred additional expenses. Tricon also presented evidence that it had a policy that no commission would be paid on product shipped after an employee was terminated. Tricon's president testified that he had no expectation of paying commissions to Thumann for product shipped after his termination.
The jury was responsible for determining the credibility of witnesses in concluding whether there was a policy and whether Tricon knew that Thumann expected to be paid. The court cannot substitute its opinion for the jury's implicit credibility determination as to which party's evidence to believe on the subject of whether Tricon knew that Thumann expected to be paid. See Hollander, 853 S.W.2d at 726. In light of the entire record, we cannot say that the jury's finding that Thumann's services were accepted by Tricon and that Tricon was reasonably notified that Thumann expected to be paid is against the great weight and preponderance of the evidence so as to be clearly wrong and manifestly unjust. See Honeycutt v. Billingsley, 992 S.W.2d 570, 578-80 (Tex.App.-Houston [1st Dist.] 1999, pet. denied); Ortolon, 126 S.W.3d at 551-52. We thus hold that the evidence was factually sufficient to support these implicit jury findings.
3. Tricon's Quantum Meruit Defense: Express Contract
Tricon argues that "[a]n express contract did exist on the same subject *506 matter that is the basis for Thumann's quantum meruit claim. Thumann presented no evidence that the duties performed by Thumann that would entitle him to a commission on goods that shipped after his termination were anything other than the regular anticipated duties of a salesman for which the verbal agreement provided compensation." Because Tricon had the burden of proof below on this defense, it must demonstrate on appeal that the evidence establishes as a matter of law all vital facts in support of the issue. See Dow Chem. Co., 46 S.W.3d at 241; Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex.1989).
Jury charge question number one asked: "Was there a contract to pay Mr. Thumann a commission for sales generated during his employment whether or not Thumann was still employed by Tricon when the product was shipped?" The jury answered "No" to this question, establishing that there was no such contract and implicitly rejecting Tricon's affirmative defense that there was a contract that no such commissions would be paid.
Tricon must demonstrate that the evidence conclusively established all vital facts in support of its affirmative defense of an express contract. See Dow Chem. Co., 46 S.W.3d at 241; accord Martinez, 977 S.W.2d at 340; Brady, 811 S.W.2d at 940. Applying the two-prong test, we first examine the record for evidence that supports the finding that there was no contract between Thumann and Tricon "that Tricon would pay Thumann compensation for the sales generated during his employment whether or not Thumann was still employed by Tricon when the product was shipped," while ignoring all evidence to the contrary. See Brady, 811 S.W.2d at 940; Dow Chem. Co., 46 S.W.3d at 241. The evidence to support the jury's finding reflects that: (1) Thumann was assured by Rannefeld that Thumann would be paid the commissions for sales that Thumann generated prior to his termination, but that shipped after his termination; (2) Rannefeld discussed with Thumann a situation concerning Rannefeld's prior employer, in which Rannefeld had demanded payment of commissions for sales generated prior to his termination, but for which the product shipped after he had left the company; (3) there was no documented policy that commissions would not be paid on product shipped after an employee was terminated; (4) Tricon and Thumann did not have an agreement, written or verbal, addressing the payment of commissions in the event that Thumann was terminated; (5) the commission-structure agreement made no reference to whether or not commissions for products sold, but not yet shipped, would be paid after termination; and (6) Thumann testified that he never would have worked for Tricon had he known of its unannounced policy not to pay him for sales that he generated on products shipped after his departure. This is some evidence that no express contract governed the payment of commissions on products that were sold before Thumann left, but that were shipped after he left.
Although Tricon and Thumann had a verbal employment agreement and commission-structure agreement, the jury implicitly found, by its negative answer to question one, that there was no provision in either verbal agreement pertaining to the payment of commissions for sales generated during employment when the products sold were shipped after termination. The evidence set out above is some evidence supporting the jury's negative answer to question one.
The jury's answer to question one is not surprising, given that Tricon argued, in its closing argument, that no such contract *507 existed. In its closing argument, Tricon argued:
"So when Mr. Thumann was hired he was never told that he would receive commissions on product that was shipped after he was terminated. When he was terminated he was never told that he would receive commissions on product that was shipped after he was terminated. There was no contract. There was no contract agreement. Looking in the questions, Question Number 1, what is a contract? You are instructed that a contract is created when there is an offer. . . . There was no offer. Tricon Tool & Supply never offered to pay Mr. Thumann at any time commissions on product that was shipped after he was terminated . . . A meeting of the minds. Even Mr. Thumann said he was never told . . . And each party's consent to the terms. Just didn't happen. . . . There was no contract. There was no agreement. Answer to Question Number 1 is no. . . . "
Therefore, even Tricon admitted that there was no contract covering commissions for services performed during employment that resulted in shipments after termination.
Because there is evidence to support the jury's finding that there was no agreement that "Tricon would pay Thumann compensation for the sales generated during his employment whether or not Thumann was still employed by Tricon when the product was shipped," we need not examine the entire record to determine if the contrary proposition is established as a matter of law. Dow Chem. Co., 46 S.W.3d at 241. We hold that the evidence is legally sufficient to support the finding that there was no contract.
We overrule Tricon's points of error one and two.

Appellate Attorney's Fees
In point of error three, Tricon argues that the trial court erred when it admitted evidence of appellate attorney's fees through Thumann's expert. Joyce Keating, Thumann's attorney, gave direct testimony on the matter of attorney's fees. At the conclusion of her testimony and over objection, Keating requested leave of court to return to the witness stand to provide testimony on appellate attorney's fees. An opportunity was given to defense counsel to cross-examine Keating on her additional testimony, but counsel declined.
A. Standard of Review
The admission and exclusion of evidence is committed to the trial court's sound discretion. City of Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex.1995); Moore v. Bank Midwest, N.A., 39 S.W.3d 395, 401 (Tex.App.-Houston [1st Dist.] 2001, pet. denied). The standard for reversible error is whether the complained-of error (1) probably caused the rendition of an improper judgment or (2) probably prevented the appellant from properly presenting the case to the court of appeals. TEX.R.APP. P. 44.1.
Rule 611 of the Texas Rules of Evidence provides:
(a) Control by Court. The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect witnesses from harassment or undue embarrassment.
(b) Scope of Cross-Examination. A witness may be cross-examined on *508 any matter relevant to any issue in the case, including credibility.
See TEX.R. EVID. 611(a), (b).
B. Analysis
Keating's additional testimony on appellate attorney's fees was not a wholly unrelated matter from her direct and cross-examination testimony because it included evidence about Keating's qualifications, trial and appellate experience, and attorney's fees. See id.; Crum & Forster, Inc. v. Monsanto Co., 887 S.W.2d 103, 141 (Tex.App.-Texarkana 1994, no writ); Tex. Employers' Ins. Ass'n v. Hitt, 125 S.W.2d 323, 329 (Tex.Civ.App.-Galveston 1939, no writ). Trial courts are allowed nearly complete freedom to examine counsel to bring out new matters on redirect examination, and the trial court has broad discretion in determining whether to permit recross-examination. See Crum & Forster, Inc., 887 S.W.2d at 141. The trial court is also called to exercise reasonable control over the mode and order of such testimony. TEX.R. EVID. 611(a). Tricon had the opportunity to cross-examine Keating on appellate fees, to test Keating's credibility, or to seek leave to call its own fees expert as a witness in rebuttal, but did not do so. Therefore, we hold that the trial court did not err when it admitted evidence of appellate attorney's fees. See Nat'l Family Care Life Ins. Co. v. Fletcher, 57 S.W.3d 662, 669-70 (Tex.App.-Beaumont 2001, pet. denied).
We overrule Tricon's point of error three.
Payday Law Decision
In its appeal, Tricon attacks the trial court's denial of its (1) motion notwithstanding the verdict, (2) motion for new trial, (3) motion to modify the judgment, and (4) motion for summary judgment on Thumann's quantum meruit claim for commissions on post-December 10 shipments. In his appeal, Thumann attacks the trial court's granting of summary judgment on his quantum meruit claims for commissions on pre-December 10 shipments.
A. The Law
The objective of the Texas Payday Act is to deter employers from withholding wages by providing wage claimants an avenue for the enforcement of wage claims, many of which would be too small to justify the expense of a civil lawsuit. Wal-Mart Stores, Inc. v. Lopez, 93 S.W.3d 548, 561 (Tex.App.-Houston [14th Dist.] 2002, no pet.) (citing Holmans, 914 S.W.2d at 192). The Payday Act is not an employee's sole and exclusive remedy for a claim based on past wages, but is, rather, an alternative remedy that is cumulative of remedies under the common law. See Holmans, 914 S.W.2d at 192-94.
B. Tricon's Arguments: Commissions on Post-December 10 Shipments
In point of error four, Tricon argues that "[t]he trial court committed reversible error when it denied Tricon's motion notwithstanding the verdict, motion for new trial and motion to modify [the] judgment and Tricon's motion for summary judgment, heard prior to trial and on rehearing after trial, for commissions on goods shipped after December 10, 2001." Specifically, Tricon argues on appeal that the trial court erred in denying the hereinabove-mentioned motions because collateral estoppel barred Thumann's quantum meruit claim on commissions for post-December 10 shipments.
To preserve a complaint for appellate review, a party must first present the issue to the trial court to obtain a ruling. TEX.R.APP. P. 33.1(a). We first address Tricon's summary judgment motion that Tricon contends preserved its complaint for appellate review. Tricon *509 brought the alleged collateral-estoppel error to the attention of the trial court in its motion for summary judgment, which the trial court denied. After a trial on the merits, as in the present case, the denial of a motion for summary judgment may not be reviewed on appeal. Ackermann v. Vordenbaum, 403 S.W.2d 362, 365 (Tex. 1966); Daniel v. Falcon Interest Realty Corp., 190 S.W.3d 177, 187-88 (Tex.App.-Houston [1st Dist.] 2005, no pet.) (holding that when party moves unsuccessfully for summary judgment and subsequently loses in conventional trial on merits, denial of that motion generally is not subject to review on appeal); Johns v. Ram-Forwarding, Inc., 29 S.W.3d 635, 638-39 (Tex. App.-Houston [1st Dist.] 2000, no pet.). Consequently, the trial court's denial of the Tricon's motion for summary judgment is not reviewable on appeal and does not preserve the collateral-estoppel challenge.
We next address Tricon's post-judgment motions that it contends preserved its complaint for appellate review. The record does not reflect that Tricon brought the alleged collateral-estoppel error to the attention of the trial court in either its "Motion Not Withstanding [sic] the Verdict, Motion for New Trial, and Motion to Modify the Judgment"[5] or "First Supplemental Motion Not Withstanding [sic] the Verdict, Motion for New Trial, and Motion to Modify the Judgment."[6] The only post-judgment document in which Tricon raised its collateral estoppel argument was in a response to Thumann's "Motion for New Trial/Rehearing on the Partial Granting of [Tricon's] Motion for Summary Judgment."[7] Tricon's response argued that the trial court should treat Thumann's request for reconsideration of "[Tricon's] Motion for Summary Judgment" as a motion for judgment notwithstanding the verdict because there was a jury verdict. Tricon urged the trial court to consider all issues, including its argument that the trial court's denial of summary judgment on commissions for post-December 10 shipments was improper because Thumann's quantum meruit claim was barred by collateral estoppel.
Tricon's collateral estoppel argument rests on construing Thumann's post-judgment motion as one for judgment notwithstanding the verdict. We assume without deciding that, if we can construe Thumann's post-judgment motion as Tricon argues, Tricon's response to Thumann's post-judgment motions would function as a request for affirmative relief that would preserve the collateral estoppel issue for review. That is, we assume without deciding that a response to a judgment-notwithstanding-the-verdict motion could preserve *510 for review an issue that would normally have to be preserved by a judgment-not-withstanding-the-verdict motion.
Tricon's argument that Thumann's motion for new trial and request for reconsideration on "[Tricon's] Motion for Summary Judgment" be treated as a motion for judgment notwithstanding the verdict because there was a jury verdict is inapposite. Thumann's complaint in his motion for new trial and rehearingthat the trial court erred when it granted summary judgment on his quantum meruit claim on commissions for pre-December 10 shipmentsconcerned an issue that was not submitted to the jury. Indeed, Thumann's complaint is that there was no jury verdict on the matter. Thumann was not complaining in his motion about the jury's verdict in his favor on commissions for post-December 10 shipments; rather, his motion concerned matters that never went to the jury. One cannot construe a motion that does not challenge a jury's verdict as one that does. Thus, Thumann's rehearing and motion for new trial should not have been treated by the trial court as a motion for judgment notwithstanding the verdict.
Accordingly, Tricon has not preserved this alleged error for appeal. To preserve this type of complaint, Tricon had to raise it in (1) a motion for directed verdict; (2) an objection to the submission of a jury question; (3) a motion for judgment notwithstanding the verdict; (4) a motion to disregard the jury's answer to a vital fact issue; or (5) a motion for new trial. See Cecil v. Smith, 804 S.W.2d 509, 510-11 (Tex.1991) (citing Aero Energy, Inc. v. Circle C Drilling Co., 699 S.W.2d 821, 822 (Tex.1985)); see also UPS, Inc. v. Tasdemiroglu, 25 S.W.3d 914, 916 (Tex. App-Houston [14th Dist.] 2000, pet. denied). Tricon did not properly present the issue to the trial court by any of these preservation methods. Thus, this challenge is waived on appeal. See id.
We overrule Tricon's point of error four.
C. Thumann's Appeal: Commissions on Pre-December 10 Shipments
In two points of error in his own appeal, Thumann argues that the trial court erred by granting summary judgment on his quantum meruit claim against Tricon for commissions on pre-December 10 shipments.
1. Standard of Review
The standard of review for a traditional summary judgment is well-established: (1) the movant for summary judgment has the burden of showing that there is no genuine issue of material fact and that he is, therefore, entitled to summary judgment as a matter of law; (2) in deciding whether there is a disputed issue of material fact precluding summary judgment, evidence favorable to the non-movant will be taken as true; and (3) every reasonable inference must be indulged in favor of the non-movant and any doubts resolved in his favor. Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548-49 (Tex.1985). For a defendant to prevail on a traditional summary-judgment motion, it must either show that there is no genuine issue of material fact concerning one or more essential elements of the plaintiff's cause of action or establish each element of an affirmative defense as a matter of law. Black v. Victoria Lloyds Ins. Co., 797 S.W.2d 20, 27 (Tex.1990). When the movant has carried its summary-judgment burden, the burden shifts to the non-movant, who must present summary-judgment evidence raising a material fact issue. Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 907 (Tex.1982). When, as here, the summary-judgment order does not state the specific grounds on which it was granted, the non-movant must show *511 on appeal that no ground alleged in the motion is sufficient to support the granting of the summary judgment. Carr v. Brasher, 776 S.W.2d 567, 569 (Tex.1989).
2. Res judicata
Thumann argues in his point of error two that "[t]he trial court erred in granting [Tricon's] motion for summary judgment because Texas law recognizes Thumann's right to file suit on his common-law claim for unpaid wages even after having filed a Payday claim"that is, that his quantum meruit claim against Tricon for commissions on pre-December 10 shipments is not barred by res judicata.
The doctrine of res judicata addresses the conclusive effects of judgments. Puga v. Donna Fruit Co., 634 S.W.2d 677, 679 (Tex.1982). The general principle of res judicata is that "a party may not dispute a right, question, or fact distinctly put in issue and directly determined by the final judgment of a court of competent jurisdiction in a prior suit as a ground of recovery or defense in a later suit between the same parties." Williams v. Nat'l Co., 903 S.W.2d 398, 402 (Tex. App.-Dallas 1995, writ denied). Res judicata will not apply when different facts or events exist that lead to a second lawsuit. Franklin v. Rainey, 556 S.W.2d 583, 585 (Tex.Civ.App.-Dallas 1977, no writ). The doctrine of res judicata also applies to the relitigation of claims previously determined by an administrative agency. Harrison v. Gemdrill Int'l, Inc., 981 S.W.2d 714, 718 (Tex.App.-Houston [1st Dist.] 1998, pet. denied); see McMillan v. Tex. Natural Res. Conservation Comm'n, 983 S.W.2d 359, 363 (Tex.App.-Austin 1998 pet. denied); Friedrich Air Conditioning & Refrigeration Co. v. Bexar Appraisal Dist., 762 S.W.2d 763, 770 (Tex.App.-San Antonio 1988, no writ); accord United States v. Utah Constr. & Mining Co., 384 U.S. 394, 421-22, 86 S.Ct. 1545, 1559-60, 16 L.Ed.2d 642 (1966) ("When an administrative agency is acting in a judicial capacity and resolve[s] disputed issues of fact properly before it which the parties have had an adequate opportunity to litigate, the courts have not hesitated to apply res judicata to enforce repose."). However, res judicata does not bar a claim if the court rendering judgment in the initial suit lacked subject-matter jurisdiction over the claim. Harrison, 981 S.W.2d at 718.
We agree that the Payday Act is not an employee's sole and exclusive remedy for a claim based on past wages, but, rather, is an alternative remedy that is cumulative of common-law remedies. See Bennett v. Cash Am. Int'l, Inc., 982 S.W.2d 620, 622 (Tex.App.-Houston [1st Dist.] 1998), aff'd, 35 S.W.3d 12 (Tex.2000); Holmans, 914 S.W.2d at 192-93. Nevertheless, a party may not initially elect one remedy and then choose the other remedy when dissatisfied with the first result. See Holmans, 914 S.W.2d at 193-94. When a claimant files a claim under the Payday Law, he is required to abide by the statute's provisions. See id. To pursue common-law remedies after filing a claim under the Payday Law, a claimant must withdraw his claim with the TWC before its decision becomes final. See id.
Thumann conceded in his summary-judgment response that the TWC's order was final, stating, "Thumann withdrew his Payday claim and did not appeal the final administrative order thus permitting him to proceed with his common law claim." (Emphasis added.) However, Thumann argues in his brief that Holmans stands for the proposition that "[t]he [TWC's] decision should not be considered final as precluding a claimant's ability to seek an alternative common law remedy unless the claimant [ (1.) ] files a claim under the statute, [ (2.) ] utilizes its remedial *512 scheme by exhausting all administrative remedies, and [ (3.) ] appeals the final administrative order." We disagree with Thumann's interpretation of Holmans. The court held in Holmans, "Should a claimant choose to file a claim under the statute, utilize its remedial scheme, and appeal the final administrative order, then the claimant is properly required to abide by the statute's provisions." Id. at 193. The court did not, however, define when an administrative order would become final for purposes of a claimant's ability to seek an alternative common-law remedy. See id. (holding that Payday Law is cumulative of common law and is alternative remedy that wage claimant may seek; in that case, because that appellant had with-drawn his administrative claim from the TWC before its order became final, appellant could pursue common-law remedies).
We rely on the Labor Code to define when the TWC's administrative order becomes final. The TWC's decision becomes final 14 days after the date on which it is mailed, unless a further appeal to the TWC is initiated. See TEX. LAB.CODE ANN. §§ 61.061(c), 61.0614 (Vernon 2006). On July 1, 2002, the TWC held a hearing and determined that Thumann was not entitled to any unpaid wages from Tricon on commissions from pre-December 10 shipments. The TWC rendered its decision that "the determination order issued April 24, 2002, is affirmed." See TEX. LAB.CODE ANN. 61.059 (Vernon 2006) (stating that TWC may modify, affirm, or rescind preliminary wage-determination order). The Payday Law Decision had a notice that stated, "The attached decision will become final 14 days after the date mailed shown above, unless within that time a party to the appeal files with the Commission a written motion for a reopening or a written motion for a rehearing. A party to the appeal seeking judicial review of the agency's decision must file the request in a court of competent jurisdiction within 30 days of the date the decision was mailed." (Emphasis in original.)
Thumann did not attempt to withdraw his claim until July 26, 2002-23 days after the TWC had issued its Payday Law Decision.[8] The TWC's Payday Law Decision became final on July 17, 2002-14 days after the date on which the TWC's decision was mailed. See TEX. LAB.CODE ANN. §§ 61.061(c), 61.0614. Thus, Thumann's attempt to withdraw his administrative claim was untimely. Had Thumann wanted to pursue his common-law remedies concerning commissions on pre-December 10 shipments, he would have had to withdraw his claim with the TWC before its decision became final. See Holmans, 914 S.W.2d at 193-94. By initiating and proceeding with his administrative remedies under the statute to a final administrative decision for commissions on pre-December 10 shipments, Thumann chose to forego his common-law causes of action to collect those commissions and elected the alternative remedy provided by statute. See id. Therefore, Thumann was required to abide by the statute's provision for seeking review of the final administrative order. See id.
Thumann did not pursue a suit for judicial review of the TWC's final decision on the merits, as permitted by Section 61.062.[9] Instead, he instituted this action *513 to pursue common-law breach-of-contract and quantum meruit remedies against Tricon.
The doctrine of res judicata prevents parties and their privies from relitigating a claim with a final adjudication from a competent tribunalone of competent jurisdiction. See Harrison, 981 S.W.2d at 718; Montgomery v. Blue Cross Blue Shield of Tex., 923 S.W.2d 147, 150 (Tex.App.-Austin 1996, writ denied); see also Ingersoll-Rand Co. v. Valero Energy Corp., 997 S.W.2d 203, 206-07 (Tex.1999). The rationale supporting the doctrine is to prevent splitting claims, thus curbing vexatious litigation and promoting judicial economy. Valero Energy Corp., 997 S.W.2d at 212. In this case, Thumann's grievance was heard before an administrative tribunal of competent jurisdiction and was based on an issue directly determined by the TWC. The TWC had jurisdiction of Thumann's claim for the commissions for pre-December 10 shipments and issued a final decision on the merits as to those commissions. See Igal v. Brightstar Info. Tech. Group, Inc., 140 S.W.3d 820, 825 (Tex.App.-Eastland 2004, pet. granted) (stating that TWC dismissed claim for want of jurisdiction); 11th Street Bingo Assoc. v. Simonson, No. 13-02-399-CV, 2004 WL 1117161, at *3 (Tex.App.-Corpus Christi, May 20, 2004, no pet.) (not designated for publication).
Accordingly, the trial court did not err by granting, in part, Tricon's motion for summary judgment on Thumann's quantum meruit claim seeking commissions on the pre-December 10 shipments based on res judicata.
We overrule Thumann's point of error two in his appeal.
3. Express Contract
Thumann argues in his point of error one that "[t]he trial court erred in granting [Tricon's] motion for summary judgment on Thumann's quantum meruit claim because Tricon failed to establish as a matter of law the existence of an express agreement on pre-December 10, 2001 shipments."
Because summary judgment was proper on res judicata grounds, we do not reach Thumann's point of error one concerning whether Tricon failed to establish as a matter of law the existence of an express agreement. See Rogers v. Ricane Enters., Inc., 772 S.W.2d 76, 79 (Tex.1989).

Conclusion
We affirm the judgment of the trial court.
NOTES
[1]  A pivotal date, for much of the discussion, is the date that the Texas Workforce Commission ("TWC") designed as the "Wage Claim Date," which will be discussed further below.
[2]  A takeoff involves taking a set of architectural and structural plans to make a list of all of the items that could be sold on that project, putting this list into a proposal, and submitting the proposal to the contractor of the project in an attempt to sell those products. To complete a takeoff on a set of plans, Thumann would calculate the amount of each product needed for the project, document the total on a list or spreadsheet, contact the manufacturers, obtain pricing, and issue a quotation to the customer.
[3]  The "Payday Law Decision" listed the "Wage Claim Date" as December 7, 2001. The TWC stamped Thumann's claim and appendices as being received on December 10, 2001. In its "Payday Law Decision," the TWC divided the claims into categories for pre- and post-December 7 shipments. Tricon, in its motion for summary judgment, organized its argument according to the "Payday Law Decision" by using categories for pre-and post-December 7 shipments. However, the trial court, in its order granting in part and denying in part Tricon's motion for summary-judgment motion, divided the claims into categories for pre- and post-December 10 shipments. The record does not reflect that either party complained to the trial court about the changed shipment date from December 7, 2001 to December 10, 2001, nor does either party complain of the trial court's order on appeal. In their briefs on appeal, both parties reference the December 10 date. Accordingly, we will reference the December 10 shipment date.
[4]  In its argument on appeal, Tricon notes that Thumann's lawsuit was not one for judicial review of the Payday Law Decision. Thumann conceded in his summary-judgment response and in his brief in his appeal that he "opted not to exhaust his administrative remedies or seek further appeal of the TWC's determination. . . ."
[5]  In its "Motion Not Withstanding [sic] the Verdict, Motion for New Trial, and Motion to Modify the Judgment," Tricon argued that (1) the trial court should render a verdict notwithstanding the judgment or alternatively grant a new trial because there was legally and factually insufficient evidence to support the jury's verdict on quantum meruit on commissions for post-December 10 shipments and (2) the trial court should modify the judgment to delete the award of appellate attorney's fees because evidence in support of those fees had been improperly admitted.
[6]  In its "First Supplemental Motion Not Withstanding [sic] the Verdict, Motion for New Trial, and Motion to Modify the Judgment," Tricon argued that the trial court should render a verdict notwithstanding the judgment or alternatively grant a new trial because a valid, express contract existed on the same subject matter found by the jury to be the basis of recovery for quantum meruit.
[7]  In his "Motion for New Trial/Rehearing on the Partial Granting of [Tricon's] Motion for Summary Judgment," Thumann complained that the trial court had improperly rendered summary judgment on his quantum meruit claim on commissions for pre-December 10 shipments.
[8]  The TWC issued its "Payday Law Decision" on July 3, 2002.
[9]  Once the TWC's decision became final, to seek judicial review properly, Thumann was required to comply with section 61.062 of the Texas Labor Code, which provides:

(a) A party who has exhausted the party's administrative remedies under this chapter may bring a suit to appeal the order.
(b) The suit must be filed not later than the 30th day after the date the final order is mailed.
(c) The commission and any other party to the proceeding before the commission must be made defendants in the suit.
(d) The suit must be brought in the county of the claimant's residence. If the claimant is not a resident of this state, the suit must be brought in the county in this state in which the employer has its principal place of business.
(e) An appeal under this subchapter is by trial de novo with the substantial evidence rule being the standard of review in the manner as applied to an appeal from a final decision under Subtitle A, Title 4.
TEX. LAB.CODE ANN. § 61.062 (Vernon 2006). Although Thumann filed this suit not later than the 30th day after the date that the final order was mailed, i.e., August 2, 2002, in his county of residence, he did not state that he was seeking relief under section 61.062, nor did he name the TWC as a defendant to the suit. See id. Thumann concedes in his appellant's brief that he was not seeking judicial review of the TWC's decision under the statute.